Citation Nr: 0910661	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the Veteran's claim for service 
connection for depression (claimed as a neurosis or psychosis 
disorder).

As a preliminary matter, the Board observes that the Veteran 
previously filed a claim for service connection for a nervous 
condition, which was denied in a February 1970 rating 
decision and subsequently became final because the Veteran 
did not file a timely appeal.  In February 1978, the Veteran 
filed an application to reopen his claim, which Board denied 
in a rating decision dated in June 1979 on the grounds that 
new and material evidence had not been submitted.  In 
February 2005, the Veteran filed a new claim for service 
connection for depression.  In its March 2006 statement of 
the case and August 2008 supplemental statement of the case, 
the RO characterized the issue on appeal as whether new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for a nervous condition.  
Significantly, however, the current claim involves a 
diagnosis (depression) that is distinct from the diagnosed 
nervous condition for which service connection was previously 
denied.  The United States Court of Appeals for the Federal 
Circuit has held that a claim based on a new diagnosis of a 
new mental disorder states a new claim for the purposes of 
jurisdiction when the disorder had not been diagnosed and 
considered at the time of previous adjudication.  Ephraim v. 
Brown, 82 F. 3d 399, 402 (Fed. Cir. 1996).  Thus, the Board 
finds that a de novo review, without regard to finality, is 
warranted, and will address the issue on appeal as noted in 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that his currently diagnosed depression 
is related to the mental health problems for which he was 
treated in service.

The Veteran's July 1967 enlistment examination is negative 
for any complaints or clinical findings of depression or 
mental health problems.  Service treatment records dated from 
July 1967 to October 1968 reflect numerous complaints of 
fainting and "blackout spells," accompanied by headaches 
and generalized anxiety, which the Veteran reported had 
plagued him since childhood.  It was noted that these 
episodes, which occurred roughly 2-3 times per week, lasted 
from a few seconds to several minutes and "sometimes 
involved complete loss of consciousness and other times only 
partial loss."  A July 1967 service treatment record 
indicated that while the Veteran had a mildly depressed 
affect, his judgment and thought processes were adequate and 
there was no evidence of an associative disorder, perceptual 
disturbance, or other psychiatric illness.  On clinical 
evaluation in October 1968, it was noted that the Veteran 
continued to experience blackouts, anxiety and headaches 
accompanied by nausea, vomiting, vision problems, and ringing 
in the ears, and that these episodes were particularly likely 
to occur when he was confronted with senior officers or 
stressful duties.  While no neurological deficits were found 
on clinical examination, the Veteran's chronic symptoms, 
which were not alleviated with medication, were diagnosed as 
manifestations of a nervous condition (chronic 
psychophysiologic respiratory disorder and immature 
personality).  It was noted that this nervous condition had 
existed since the Veteran's early childhood and that it 
severely impaired his ability to perform his in-service 
duties.  In November 1968, a Medical Evaluation Board 
recommended that the Veteran be discharged from the military 
on account of a preexisting "nervous condition with 
headaches and blackouts." 

Post-service medical records reflect that since leaving 
service, the Veteran has suffered from anxiety, fainting 
spells, and breathing problems.  Private treatment records 
dated in 1997 show that he was diagnosed with adjustment 
disorder with mixed anxiety and depression.  Subsequent VA 
treatment records dated in May 2005 reflect diagnoses of 
major depression versus substance-induced mood disorder and 
chronic depression.  The record thereafter shows that the 
Veteran has continued to receive treatment for these 
conditions and related mental health problems.  
Significantly, however, none of the Veteran's private or VA 
treating providers has expressed an opinion as to whether his 
depression is related to his period of active service and/or 
to his nervous condition with headaches and blackouts, which 
was found to have preexisted service.

VA is required to provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record 'indicate' that the claimed disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA 
examination to address his claim for service connection for 
depression.  Given that the Veteran's enlistment examination 
is negative for any complaints, diagnoses, or treatment of 
mental health problems, and that his subsequent service 
treatment records contain reports of a preexisting nervous 
condition with headaches and blackouts, it remains unclear to 
the Board whether any current psychiatric disorder, including 
depression, was incurred in service, or, alternatively, 
whether any such disorder is symptomatic of a preexisting 
nervous condition for which service connection was previously 
denied.  The Board is required to consider alternative 
theories of entitlement, namely, based on direct service 
incurrence and based on the aggravation or the superimposing 
of a disability on a preexisting preexisting nervous 
condition, which are raised from the current record.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus the 
Board finds that a remand for a VA examination and opinion is 
necessary in order to fairly address the merits of the 
Veteran's claim.  



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any psychiatric 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the 
examiner diagnoses the Veteran as 
having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
psychiatric symptoms since service.  
The rationale for all opinions 
expressed should be provided.

2.  Then, the AMC should adjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the Veteran a SSOC and 
provide him with an opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




